     Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 1 of 9 PageID #:580




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                     )
ERICH MANDEL,                                        )
                                                     )
               Plaintiff,                            )       No. 1:18-cv-08385
                                                     )       Honorable Judge Martha M. Pacold
v.                                                   )
                                                     )
SEIU LOCAL 73 and COMMUNITY                          )
CONSOLIDATED SCHOOL DISTRICT                         )
15,                                                  )
                                                     )
               Defendants.                           )



                             REASSIGNMENT STATUS REPORT

       Plaintiff Erich Mandel, Defendant SEIU Local 73 (“Union”), and Defendant Board of

Education for Community Consolidated School District No. 15 (“District”) submit this

Reassignment Status Report in the above-captioned case.

1.     Nature of the Case

       A.      Attorneys of record

       Plaintiff Erich Mandel is represented by the Liberty Justice Center, located at 190 S.

LaSalle St., Ste. 1500, Chicago, IL 60603. Lead trial attorney for Plaintiff is Jeffrey M. Schwab.

Mr. Schwab is a member of the general bar of the Northern District of Illinois. Assisting him is

James J. McQuaid, who is likewise a member of the general bar of the Northern District of

Illinois. Neither Mr. Schwab nor Mr. McQuaid are members of the trial bar.

       Defendant SEIU Local 73 is represented by the following counsel:




                                                 1
     Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 2 of 9 PageID #:580




 Robert E. Bloch
 George A. Luscombe, III
 Dowd, Bloch, Bennett, Cervone, Auerbach & Yokich
 8 S. Michigan Avenue, 19th Floor
 Chicago, Illinois 60603
 Telephone: (312) 372-1361
 Facsimile: (312) 372-6599
 E-mail: rebloch@laboradvocates.com
         gluscombe@laboradvocates.com

 Scott A. Kronland (pro hac vice pending)
 Eileen B. Goldsmith (pro hac vice pending)
 Altshuler Berzon LLP
 177 Post Street, Suite 300
 San Francisco, California 94108
 Telephone: (415) 421-7151
 Facsimile: (415) 362-8064
 E-mail: skronland@altshulerberzon.com
          egoldsmith@altshulerberzon.com


        The lead trial attorney for Defendant SEIU Local 73 is Robert E. Bloch. Mr. Bloch is a

member of the State Bar of Illinois and the general and trial bars of the Northern District of

Illinois. Scott A. Kronland is a member of the State Bars of California and New York, is not a

member of the general or trial bars of this Court, but has been granted admission pro hac vice

(Doc. 020). Eileen B. Goldsmith is a member of the State Bar of California, is not a member of

the general or trial bars of the Northern District of Illinois, but has been granted admission pro

hac vice (Doc. 020). George A. Luscombe, III, is a member of the State Bar of Illinois and the

general bar of this Court, but not the trial bar.

        Defendant Board of Education for Community Consolidated School District No. 15 is

represented by the following counsel:

        Jason T. Manning
        Hodges, Loizzi, Eisenhammer, Rodick & Kohn LLP
        3030 Salt Creek Lane, Suite 202
        Arlington Heights, Illinois 60005
        Telephone: (847) 670-9000



                                                    2
    Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 3 of 9 PageID #:580




          Facsimile: (847) 670-7334
          E-mail: jmanning@hlerk.com


          The lead trial attorney for the District is Jason T. Manning. Mr. Manning is a member of

the State Bar of Illinois and the trial and general bars of the Northern District of Illinois.

          B.     Basis for federal jurisdiction

          This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343

because this case raises claims under the First and Fourteenth Amendments of the United States

Constitution and 42 U.S.C. § 1983. No party disputes federal jurisdiction.

          C.     Nature of the claims asserted

          Plaintiff’s Statement

          Plaintiff alleges that all Defendants have violated his First Amendment rights to free

speech and freedom of association to not join or financially support a union without his

affirmative consent, per the Supreme Court’s ruling in Janus v. AFSCME, 138 S. Ct. 2448

(2018).

          Union’s Statement

          Mr. Mandel was a voluntary member of SEIU Local 73, having voluntarily signed a

membership card when he had no obligation to do so. He also voluntarily signed a written

authorization to have union dues deducted from his pay. He asserts a claim under 42 U.S.C.

§1983 alleging that the union violated his First Amendment rights by failing to process his

August 21, 2018 request to terminate his dues deductions. The parties have fully briefed cross-

motions for summary judgment based on stipulated facts.

          SEIU Local 73 contends that Plaintiff’s claim in this case is moot in its entirety, because

the Union has already fully refunded to Plaintiff the maximum amount of damages recoverable




                                                   3
    Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 4 of 9 PageID #:580




in this case, with interest; and no union dues have been deducted from Plaintiff’s pay since

January 8, 2019. See Doc. 32, Joint Statement of Stipulated Facts (“JSSF”), ¶¶42, 46, 47.

       Even if Mr. Mandel’s claim were not moot, the case would have to be dismissed for

failure to state a claim. Mr. Mandel voluntarily joined SEIU Local 73, and agreed to the

deduction of union dues from his pay. For the reasons set forth in SEIU Local 73’s cross-motion

for summary judgment, and consistent with each court to consider the issue to date, the

enforcement of that private agreement to pay union dues would not violate Mr. Mandel’s First

Amendment rights. See Doc. 37 (Motion), Doc. 38 (Memorandum of Points & Authorities),

Doc. 46 (Reply In Support of Motion), Doc. 48, 49, 52 (Notices of Supplemental Authority).


       District’s Statement

       The District adopts the Union’s statement. Further, as set forth in the District’s Answer,

Affirmative Defenses, Cross-Claim, and briefs on the parties’ cross-motions for summary

judgment the District acted at all times pursuant to the relevant Collective Bargaining Agreements

with the Union, Illinois state law, operative federal law governing the relevant constitutional

standards, and pursuant to the terms of Plaintiff’s express written dues deduction authorization.

Upon receiving instructions from the Union to cease deducting Union dues from Mr. Mandel’s

pay, the District immediately terminated those payroll deductions.

       D.      Relief Sought by Plaintiff

       Plaintiff’s Statement

       Plaintiffs seek declaratory relief that Plaintiff’s signing of the union card before the

Supreme Court’s Janus decision does not provide a basis for his affirmative consent to waive his

First Amendment rights upheld in Janus because such authorization was based on an

unconstitutional choice between paying the union as a member or paying the union as a non-



                                                 4
    Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 5 of 9 PageID #:580




member, and therefore limiting the ability of Plaintiff to revoke the authorization to withhold

union dues from his paycheck to a window of time is unconstitutional, and continuing to

withhold union dues from Plaintiff’s paycheck violated Plaintiff’s First Amendment rights.

       Plaintiff sought monetary damages from Defendant SEIU Local 73 in the form of the

return of all dues withheld from his paycheck (subject to the statute of limitations) The Parties

agreed that the maximum amount of damages recoverable in this case is $924.00. (See Joint

Supplemental Status Report, Doc. 027). The Union refunded this amount (plus interest) via letter

on March 19, 2019. (Doc. 32, ¶ 47). Thus, Plaintiff no longer seeks damages.

       Finally, Plaintiff seeks an award of costs and attorneys’ fees under 42 U.S.C. § 1988.

       Union’s Statement

       SEIU Local 73 has provided Plaintiff a full refund of the maximum amount of damages

recoverable in this case, plus interest, and has terminated the deduction of union dues from his

pay. Plaintiff has admitted that he “no longer seeks injunctive relief or damages.” Doc. 44 (Pl’s

Combined Opp. and Reply Br.) at 1. However, Plaintiff continues to seek declaratory relief and

attorneys’ fees and costs. SEIU Local 73’s position is that Plaintiff should take nothing from his

complaint.

       District’s Statement

       The District’s position is that Plaintiff should obtain no relief whatsoever, whether

monetary or non-monetary.

       E.      Parties Not Served

       All parties in this case have been served. Defendant Community Consolidated School

District 15 was served on January 4, 2019 (Doc. 008). Defendant SEIU Local 73 was served on

January 7, 2019 (Doc. 009).




                                                 5
     Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 6 of 9 PageID #:580




2.     Pending Motions and Case Plan

       A.      All Pending Motions

       By the agreement of the parties and order of the Court (Doc. 028), the parties filed a Joint

Statement of Stipulated Facts (Doc. 032) on April 16, 2019. Pursuant to the parties’ agreement,

and a May 14, 2019 order of the Court (Doc. 033), the parties then filed cross motions for summary

judgment. Plaintiff filed his motion for summary judgment (Doc. 035) and memorandum of law

in support (Doc. 036) on June 11, 2019. SEIU Local 73 filed its motion for summary judgment

(Doc. 037) and memorandum of law in support of its motion for summary judgment and in

response to Plaintiff’s motion for summary judgment (Doc. 038) on July 9, 2019. The District filed

its motion for summary judgment (Doc. 041) and memorandum of law in support of its motion for

summary judgment and in response to Plaintiff’s motion for summary judgment (Doc. 042) on

July 9, 2019. Plaintiff filed his combined response to Defendants’ motions for summary judgment

and reply in support of his motion for summary judgment (Doc. 044) on August 6, 2019. SEIU

Local 73 filed its reply in support of its motion for summary judgment on September 3, 2019 (Doc.

046). And the District filed its reply in support of its motion for summary judgment on September

3, 2019 (Doc. 047). After the cross-motions were fully briefed, SEIU Local 73 filed three Notices

of Supplemental Authority in support of its motion (Docs. 48, 49, 52).

       All three cross motions for summary judgment are fully briefed and currently pending

before this Court. Before this case was reassigned to this Court, Judge Blakey had scheduled a

hearing on the motions for November 5, 2019. That hearing date was vacated when the case was

reassigned. The parties jointly ask this Court to set a new hearing date on the cross-motions.




                                                6
    Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 7 of 9 PageID #:580




       B.      Discovery

       The parties complied with the MIDP Standing Order. The parties have not completed any

other discovery. The parties submitted a Joint Statement of Stipulated Facts (Doc. 032), solely

for the purposes of cross-motions for summary judgment. The parties anticipate that this case

will be decided on the cross motions for summary judgment. However, if this case is not decided

on the cross motions for summary judgment, each of the parties has reserved the right to conduct

additional discovery, to present additional facts, to present facts contrary to the stipulated facts,

and to argue that any of facts stipulated to are not relevant, not admissible, or not supported by

admissible evidence.

       C.      Substantive Rulings

       No substantive rulings have been made in this case.

       D.      Substantive or Procedural Motions anticipated prior to trial.

       As stated, the parties believe that Plaintiff’s Complaint will be adjudicated on the cross

motions for summary judgment, but in the event that it is not, the parties may file motions to

conduct additional discovery prior to trial. The parties may also file motions in limine. SEIU

Local 73 or the District may file further dispositive motions with respect to the District’s cross-

claim for indemnification. See infra, §4.1.

       E.      Trial

       (1)     The parties do not request a jury trial.

       (2)     While the parties do not anticipate this matter going to trial, should this case not be

resolved on the cross motions for summary judgment, if this case did go to trial, the parties

anticipate the trial lasting no more than two days.

       (3)     Trial date: March 30, 2020




                                                   7
       Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 8 of 9 PageID #:580




3.       Referrals and Settlement

         A.     Magistrate Judge

         The magistrate judge is Honorable Jeffrey Cole. This case has not been referred to the

magistrate judgment for discovery supervision, a settlement conference, or any other reason.

         B.     Settlement Discussions

         SEIU Local 73 engaged in initial settlement discussions with Plaintiff, but the parties

did not reach an agreement. Defendant SEIU Local 73 refunded Plaintiff’s union dues in the

maximum amount recoverable by Plaintiff in this case, plus interest, and stopped collecting any

union dues from his pay as of January 8, 2019. See Doc. 32 (JSSF), ¶¶42, 46, 47 & Exh. M.

         C.     Settlement Conference

         As to Plaintiff’s remaining claims for declaratory relief, Plaintiff does not see any benefit

to a settlement conference. SEIU Local 73 remains willing to participate in a settlement conference

before a Magistrate Judge.

         D. Proceeding before a Magistrate.

         Counsel has spoken to their respective parties and do not consent to proceeding before the

magistrate judge.

4.       Other Information

         1. Other pertinent information.

         The District has filed a Cross-Claim against SEIU Local 73 for indemnification (Doc. 16),

which the Union answered (Doc. 23). The District and SEIU Local 73 jointly moved to stay all

proceedings on the cross-claim pending resolution of cross-motions for summary judgment of

Plaintiff’s Complaint (Doc. 39, 40). On July 12, 2019, the Court granted the joint motion (Doc.

43).




                                                   8
    Case: 1:18-cv-08385 Document #: 55 Filed: 11/05/19 Page 9 of 9 PageID #:580




      2. Requested status hearing

      None.



Dated: November 5, 2019.


                                            Respectfully Submitted,

                                            By:    /s/ Jeffrey M. Schwab


                                            Jeffrey M. Schwab (#6290710)
                                            James J. McQuaid (#6321108)
                                            Liberty Justice Center
                                            190 South LaSalle Street, Suite 1500
                                            Chicago, Illinois 60603
                                            Telephone (312) 263-7668
                                            Facsimile (312) 263-7702
                                            jschwab@libertyjusticecenter.org
                                            jmcquaid@libertyjusticecenter.org

                                            Attorneys for Plaintiff




                                        9
